People v Dunaway (2019 NY Slip Op 00728)





People v Dunaway


2019 NY Slip Op 00728


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


114 KA 17-00493

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKHALIL DUNAWAY, DEFENDANT-APPELLANT. 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered September 27, 2016. The judgment convicted defendant, upon his plea of guilty, of burglary in the first degree, robbery in the first degree (two counts), criminal possession of a weapon in the second degree (two counts) and resisting arrest. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court